           Case 4:19-cv-00655-BSM Document 81 Filed 10/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


JANICE H. WARREN                                                                    PLAINTIFF

VS.                                    CASE NO. 4:19-CV-00655 BSM

CHARLES MCNULTY, ET AL.                                                         DEFENDANTS


                                 APPEARANCE OF ATTORNEY
         TO: Pulaski County Special School District, and its attorney, W. Cody Kees, BEQUETTE,

BILLINGSLEY & KEES, P.A., 425 West Capitol Avenue, Suite 3200, Little Rock, Arkansas

72201.

         Notice is hereby given that the undersigned counsel is appearing as the attorney of record

as co-counsel for Janice Warren, the plaintiff in the case at bar.

         Dated this 29th day of October 2020.


                                                      Respectfully submitted,

                                                      Austin Porter Jr.
                                                      Bar Number 86145
                                                      PORTER LAW FIRM
                                                      The Catlett-Prien Tower Building
                                                      323 Center Street, Suite 1035
                                                      Little Rock, Arkansas 72201
                                                      Telephone: 501-244-8200
                                                      Facsimile: 501-372-5567
                                                      E-mail: Aporte5640@aol.com




                                                  1
         Case 4:19-cv-00655-BSM Document 81 Filed 10/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas – Central Division, on this 29th day of October 2020, using the CM/ECF system, which
is designed to send notification of such filing to the following:

       Jay Bequette
       W. Cody Kees
       BEQUETTE, BILLINGS & KEES, P.A.
       425 W. Capitol Avenue, Suite 3200
       Little Rock, Arkansas 72201

       jbequette@bbpalaw.com
       ckees@bbalaw.com

       Sarah Howard-Jenkins
       Attorney at Law
       P. O. Box 242694
       Little Rock, Arkansas 72223

       sarah@shjenkinslaw.com

                                                            Austin Porter Jr.




                                                2
